Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000710
                                                        04-NOV-2016
                                                        10:56 AM


                          SCPW-16-0000710

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL RUGGLES, Petitioners,

                                vs.

THE HONORABLE GREG K. NAKAMURA, Judge of the Circuit Court of the
        Third Circuit, State of Hawai#i, Respondent Judge,

                                and

 ATTORNEY GENERAL FOR THE STATE OF HAWAI#I and STATE OF HAWAI#I,
                          Respondents.


                        ORIGINAL PROCEEDING
                        (CR. NO. 15-1-0391)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

           Upon consideration of petitioner Michael Ruggles’s

“Petition for Writ of Peremptory Mandamus,” filed on October 24,

2016, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner fails to

demonstrate that he has a clear and indisputable right to the

requested relief or that he lacks alternative means to seek

relief.   Petitioner has challenged Hawai#i’s medical cannabis

laws in the underlying criminal case and, as appropriate, may

raise the issues on appeal or in a subsequent action.

Petitioner, therefore, is not entitled to the requested writ of
mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d

334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action).    Accordingly,

            IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

            DATED: Honolulu, Hawai#i, November 4, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2